Exhibit 10.89

DATED 21 December, 2010

VIRGIN MEDIA LIMITED

and

SCOTT G. DRESSER

 

 

SERVICE AGREEMENT

 

 

LOGO [g123484ex10-90_001.jpg]

Virgin Media Limited

160 Great Portland Street

London

W1W 5QA



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

1

 

DEFINITIONS AND INTERPRETATION

     1   

2

 

TERM OF EMPLOYMENT

     2   

3

 

DUTIES

     2   

4

 

HOURS OF WORK

     3   

5

 

GRATUITIES

     4   

6

 

CODES OF CONDUCT

     4   

7

 

REMUNERATION

     4   

8

 

PENSION SCHEME

     6   

9

 

OTHER BENEFITS AND EXPATRIATE TRANSITION

     6   

10

 

COMPANY CAR ALLOWANCE

     7   

11

 

EXPENSES

     8   

12

 

ANNUAL LEAVE

     8   

13

 

ILLNESS

     8   

14

 

RESTRICTIONS DURING EMPLOYMENT

     9   

15

 

INTELLECTUAL PROPERTY

     9   

16

 

CONFIDENTIALITY

     10   

17

 

DATA PROTECTION

     11   

18

 

DEDUCTIONS FROM SALARY

     11   

19

 

HEALTH AND SAFETY

     12   

20

 

ENTITLEMENT TO WORK IN THE UK

     12   

21

 

MONITORING

     12   

22

 

TERMINATION OF EMPLOYMENT

     12   

23

 

SUSPENSION AND GARDEN LEAVE

     14   

24

 

TERMINATION AND RETURN OF COMPANY PROPERTY

     15   

25

 

RECONSTRUCTION OR AMALGAMATION

     15   

26

 

RESTRICTIONS AFTER EMPLOYMENT

     16   

27

 

SEVERABILITY

     19   

28

 

THIRD PARTIES

     19   

29

 

NOTICES

     19   

30

 

STATUTORY INFORMATION

     20   

 

i



--------------------------------------------------------------------------------

31

 

MISCELLANEOUS

     20   

32

 

CHANGES TO TERMS AND CONDITIONS

     20   

SCHEDULE 1

     21     

Statement Of Particulars Pursuant To The Employment Rights Act 1996

     21   

SCHEDULE 2

     22   

SCHEDULE 3

     23   

INDEMNITY AGREEMENT

  

 

ii



--------------------------------------------------------------------------------

THIS DEED is made on      December 2010

BETWEEN:

 

(1) Virgin Media Limited whose registered office is at 160 Great Portland
Street, London, W1W 5QA (the “Company”); and

 

(2) Scott G. Dresser of [Address] (the “Executive”).

RECITAL

As of the date hereof, Virgin Media Inc. (“VMI”), the Company’s parent, employs
the Executive, pursuant to the DGC Employment Agreement (defined below), as its
Deputy General Counsel. The parties intend that the Executive become the General
Counsel of the Company and VMI on 1 January 2011. As agreed in the Letter
Agreement (defined below), the terms of the DGC Employment Agreement shall
continue to govern the Executive’s employment until 1 January 2011.

From and after 1 January 2011, the Company shall employ the Executive and the
Executive shall serve the Company as General Counsel on the following terms and
subject to the following conditions (the “Agreement”):

NOW THIS DEED WITNESSES:

 

1 DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement unless the context otherwise requires the following
expressions shall have the following meanings:

“Compensation Committee”

the Compensation Committee of Virgin Media Inc.;

“DGC Employment Agreement”

means the Amended and Restated Employment Agreement dated as of 1 April, 2009
between the Executive and VMI, as amended.

“Garden Leave”

any period during which the Company has exercised its rights under clause 23.2;
and

“Group”

the Company, its holding company (as defined in Section 736 of the Companies Act
1985) (including, without limitation, Virgin Media Inc.) and its group
undertakings (as defined in Sections 258 and 259 of the Companies Act 1985) from
time to time and “Group Company” means any one of them.

 

Virgin Media Limited Executive Service Agreement    Page 1 of 24



--------------------------------------------------------------------------------

“Letter Agreement”

means the Letter Agreement dated as of the date hereof addressed to the
Executive from VMI and the Company concerning the terms of his employment.

 

1.2 Any reference to a statutory provision shall be deemed to include a
reference to any statutory modification or re-enactment of it.

 

1.3 The headings in this Agreement are for convenience only and shall not affect
its construction or interpretation.

 

1.4 References in this Agreement to a person include a body corporate and an
incorporated association of persons and references to a company include any body
corporate.

 

1.5 Where appropriate, references to the Executive include his personal
representatives.

 

2 TERM OF EMPLOYMENT

 

2.1 The employment of the Executive as General Counsel shall be deemed to have
commenced on 1 January 2011 and (subject to termination as provided below) shall
be for an indefinite period terminable by either party giving to the other
twelve (12) months notice in writing. The Executive was originally employed on
26 May 2006. With effect from January 1, 2011, all previous employment
agreements shall cease to have effect. Under the terms of the Letter Agreement
the notice and termination provision of this Agreement are in effect from the
date hereof.

 

2.2 Notwithstanding clause 2.1, above the employment of the Executive shall
automatically terminate on the day when the Executive reaches age 65.

 

2.3 The Executive represents and warrants that he is not bound by or subject to
any contract, court order, agreement, arrangement or undertaking which in any
way restricts or prohibits him from entering into this Agreement or performing
his duties under it and undertakes to indemnify the Company against any claims,
costs, damages, liabilities or expenses which the Company may incur as a result
of any claim that he is in breach of any such obligations.

 

2.4 On the date hereof, the Executive is also entering into an Indemnity
Agreement, a copy of which is attached hereto.

 

3 DUTIES

 

3.1 The Executive shall during his employment under this Agreement:

 

  3.1.1

perform the duties and exercise the powers which the Chief Executive Officer of
the Company or Chairman of the Board of Directors of Virgin Media Inc. may from
time to time properly assign to him in his capacity as General Counsel in
connection with the conduct and management of the business of

 

Virgin Media Limited Executive Service Agreement    Page 2 of 24



--------------------------------------------------------------------------------

 

any Group Company (including serving on the board of such Group Company or on
any other executive body or any committee of such a company);

 

  3.1.2 do all in his power to promote, develop and protect the business of the
Group and at all times and in all respects conform to and comply with the proper
and reasonable directions and regulations of the Group;

 

  3.1.3 devote the whole of his working time and attention to the duties
assigned to him;

 

  3.1.4 faithfully and diligently serve the Group;

 

  3.1.5 act in the best interests of the Group;

 

  3.1.6 comply with his fiduciary duties;

 

  3.1.7 not enter into any arrangement on behalf of the Group which is outside
its normal course of business or his normal duties or which contains unusual or
onerous terms; and

 

  3.1.8 report the wrongdoing (including acts of misconduct, dishonesty,
breaches of contract, fiduciary duty, company rules or the rules of the relevant
regulatory bodies) whether committed, contemplated or discussed by any other
director or member of staff of any Group Company of which the Executive was
aware to the General Counsel and/or Chief People Officer immediately,
irrespective of whether this may involve some degree of self incrimination.

 

3.2 The Executive shall give such information regarding the affairs of the Group
as senior management shall require, and in any event, report regularly and keep
senior management informed.

 

3.3 The Executive’s normal place of work will be Hook, Hampshire. The Executive
agrees that he may however work in any place within the United Kingdom, which
the Company may reasonably require and he may be required to travel abroad when
required by the Group for the proper performance of his duties.

 

3.4 The Executive is presently a director serving on the board of directors of
Caucasus Protected Area Fund, a not-for profit corporation. See clause 14.4.

 

4 HOURS OF WORK

 

4.1 The Executive will comply with the Group’s normal hours of work and will
also work such additional hours as are reasonably necessary to perform his
duties. He will not receive any further remuneration for any hours worked in
addition to the normal working hours.

 

4.2

The Executive agrees that the performance of his duties pursuant to this
Agreement may require him to work more than 48 hours per week and consents to
opt out of that part of the Working Time Regulations 1998 which limits the
working week to a

 

Virgin Media Limited Executive Service Agreement    Page 3 of 24



--------------------------------------------------------------------------------

 

maximum of 48 hours averaged over 17 weeks. The Executive may withdraw this
consent to work more than 48 hours per week by giving not less than three
months’ notice to the General Counsel or Chief People Officer.

 

5 GRATUITIES

 

5.1 The Executive shall not directly or indirectly accept any commission,
rebate, discount or gratuity in cash or in kind from any person who has or is
having or is likely to have a business relationship with any Group Company
unless the gratuity is of minimal value and only made on an occasional basis.

 

5.2 Notwithstanding clause 5.1 above, the Executive shall register any such
gratuity on the Gifts and Hospitality Register, whether or not any such gift or
hospitality is accepted. Details of the Gifts and Hospitality Register are
available from the People Team or via the Group Risk and People Team intranet
sites.

 

6 CODES OF CONDUCT

 

6.1 The Executive shall comply (and procure that his spouse and minor children
shall comply) with all applicable rules and regulations of the NASDAQ Exchange
and the laws of the United States of America applicable to any Group Company,
including without limitation the regulations of the U.S. Securities and Exchange
Commission, and any other codes, rules or regulations of any other relevant
regulatory authority in the UK, USA or any other relevant jurisdiction from time
to time in relation to the holding or trading of shares, debentures or other
securities.

 

6.2 The Executive shall comply with any Codes of Conduct of the Group (including
but not limited to the Group’s Code of Conduct together with the Code of Ethics
for Principle Executive and Senior Officers of Virgin Media Inc., the Group’s
Insider Trading Policy and the Group’s Stock Ownership Policy) from time to time
in force and any other relevant regulatory authority. The Company may require
from time to time questionnaires or other forms to be completed by the Executive
in connection with these Codes of Conduct and other policies; the Executive
agrees to complete these forms accurately and in a timely fashion.

 

6.3 The Executive shall sign the Group’s Certificate of Compliance in relation
to any such codes and policies; a copy of the Certificate is appended to this
Agreement under Schedule 2. In the event that the Company requires further
certifications, the Executive agrees to comply in a timely fashion.

 

7 REMUNERATION

 

7.1 The Company shall pay to the Executive a salary at the rate of Three Hundred
Thousand Pounds (300,000) gross per year subject to deductions for income tax
and national insurance contributions and inclusive of any fees payable to him by
reason of his holding any Office in any Group Company.

 

7.2 The Executive’s salary shall accrue from day to day and be payable by equal
monthly instalments in arrears on or about the 26th of each month.

 

Virgin Media Limited Executive Service Agreement    Page 4 of 24



--------------------------------------------------------------------------------

7.3 Subject to clause 7.1, the Executive’s salary shall be reviewed once in
every year. The undertaking of a salary review does not confer a contractual
right (whether express or implied) to any increase in salary and the Executive
acknowledges that any salary increase is at the discretion of the Company.

 

7.4 The Executive is eligible to participate in such bonus scheme as the Group
may from time to time nominate subject to the rules of such scheme as amended
from time to time. The payment of any bonus together with any amount payable is
at the Group’s absolute discretion and may from time to time be determined by
the Group. A bonus if awarded may be in cash, shares (restricted or otherwise)
of Virgin Media Inc. or options or phantom options over such shares or a mixture
thereof at the discretion of the Compensation Committee. Any bonus payment will
not be part of the contractual remuneration or fixed salary hereunder. Details
of the bonus scheme will be communicated to the Executive separately.

 

7.5 The entitlement to and payment of any bonus is conditional upon the
Executive being employed and not having given notice on the last calendar day of
the month in which the bonus is paid (currently March). The Executive
acknowledges that the termination of the Executive’s employment whether lawful
or unlawful prior to the last calendar day of the relevant bonus period shall
not in any circumstance give rise to a claim by the Executive for compensation
in lieu of such bonus or compensation to cover the loss of opportunity to earn
such bonus. In the event that the Company improves this policy for senior
executives, it will consider application of that policy to the Executive.

 

7.6

If the Compensation Committee determines that the Executive’s gross negligence,
fraud or other misconduct has contributed to the Group having to restate all or
a portion of its financial statements the Compensation Committee may if it
determines in its sole judgment that it is in the Group’s interest to do so
require reimbursement by the Executive of any payment made under any bonus
scheme where: (1) the payment under that bonus scheme was predicated upon
achieving certain financial results that were subsequently the subject of a
restatement of Group financial statements filed with the U.S. Securities and
Exchange Commission and/or the satisfaction of financial results or other
performance metric criteria which the Compensation Committee subsequently
determined were materially inaccurate; (2) the Compensation Committee determines
that the Executive’s gross negligence, fraud or other misconduct contributed to
the need for the restatement and/or inaccuracy; and (3) a lower bonus payment or
award would have been made to the Executive based upon the restated financial
results or accurate financial results or performance metric criteria. In any
such case the Compensation Committee may, to the extent permitted by applicable
law, recover from the Executive, whether or not he remains in employment with
the Group, the amount by which the Executive’s bonus payment/award for the
relevant period exceeded the lower payment/award, if any, that would have been
made based on the restated financial results or accurate financial results or
performance metric criteria. The Executive agrees that he will upon demand by
the Group repay to the Group the sum so demanded within 21 days of receiving the
demand for payment and whether or not he remains the employee of the

 

Virgin Media Limited Executive Service Agreement    Page 5 of 24



--------------------------------------------------------------------------------

 

Group together with interest whichever is the greater of 5% or 1% above the Bank
of England minimum lending rate from time to time from the date of the bonus
payment or award to the date of actual repayment.

 

8 PENSION SCHEME

 

8.1 From and after 1 January 2011, the Executive will be eligible to become a
member of the Company’s group pension plan (“Pension Plan”), to which the
Company contributes in accordance with rules of the Pension Plan and any
prevailing Company limits, as amended from time to time, and subject to the
approval of the Compensation Committee if applicable. The Executive will be
contracted into the State Second Pension (S2P) unless the Executive opts to
contract-out or contracting-out is a requirement of the Executive’s plan. The
Executive’s contributions will be deducted from monthly salary payments and
passed on to the Pension Plan provider. At any time the Company may elect to
suspend or terminate operation of the Pension Plan and replace them with another
arrangement(s). An outline description of the terms of the Pension Plan, are set
out in a member’s guide. A copy of this document is available from the People
Team or may be available on the Group intranet site. Because the Executive is a
U.S. employee, the Company will provide that he can make contributions to a
401(k) plan of the Executive’s choice together with the appropriate employer
matching contribution in accordance with the rules governing the 401(k) plan
from time to time, which the Company will procure, up to the statutory limit (or
such lower amount directed by the Executive) in lieu of contributions to the
Pension Plan, with any balance up to the UK Annual Allowance to be contributed
by the Company for the benefit of the Executive to the Pension Plan.

 

9 OTHER BENEFITS AND EXPATRIATE TRANSITION

 

9.1 The Executive may participate in the following schemes:

 

  9.1.1 As provided in the Letter Agreement, an international US medical
insurance scheme (or, if acceptable to the Executive, alternatively a other
private UK medical expenses scheme) providing such cover for the Executive and
his spouse/partner and children as defined in the rules of the scheme as the
Company may from time to time notify to the Executive. This benefit will be
subject to deduction of tax in line with HM Revenue & Customs requirements;

 

  9.1.2 subject to the applicable waiting period, a salary continuance or
long-term disability insurance scheme providing such cover for the Executive as
the Company may from time to time notify to him;

 

  9.1.3

a life insurance scheme under which a lump sum benefit shall be payable on the
Executive’s death while this Agreement continues; the benefit of which shall be
paid to such dependants of the Executive or other beneficiary as the trustees of
the scheme select at their discretion, after considering any beneficiaries
identified by the Executive in any expression of the Executive’s wishes
delivered to the trustees before his death. The benefit is equal to 4 times the
Executive’s annual gross earnings at his death but annual gross

 

Virgin Media Limited Executive Service Agreement    Page 6 of 24



--------------------------------------------------------------------------------

 

earnings for this purpose shall not exceed the relevant limits prescribed by the
Company from time to time. The Executive is required to complete all necessary
paperwork to ensure eligibility to fully benefit under the scheme. The Company
accepts no liability should full payment not be made on the basis that the
Executive has failed to complete the requisite paperwork. The Executive may be
required to undergo examinations by a medical examiner appointed or approved by
the Company in connection with the operation of the scheme; and/or

 

  9.1.4 a personal accident insurance scheme providing such cover for the
Executive as the Company may from time to time notify to him.

 

9.2 Benefits under any insurance scheme shall be subject to the rules of the
scheme(s) and the terms of any applicable insurance policy and are conditional
upon the Executive complying with and satisfying any applicable requirements of
the insurers. Copies of these rules and policies and particulars of the
requirements shall be provided to the Executive on request. The Company shall
not have any liability to pay any benefit to the Executive under any insurance
scheme unless it receives payment of the benefit from the insurer under the
scheme. The Company reserves the right to amend or withdraw any insurance scheme
at its discretion from time to time.

 

9.3 Any insurance scheme which is provided for the Executive is also subject to
the Company’s right to alter the cover provided or any term of the scheme or to
cease to provide (without replacement) the scheme at any time.

 

9.4 The provision of any insurance scheme does not in any way prevent the
Company from lawfully terminating this Agreement in accordance with the
provisions of this Agreement even if to do so would deprive the Executive of
membership of or cover under any such scheme.

 

9.5 As set forth in the Letter Agreement, the Executive’s expatriate benefits
will come to an end in calendar year 2010. In order to facilitate a smooth
transition, the expatriate terms set forth in Schedule 3 will be provided.

 

10 COMPANY CAR ALLOWANCE

The Company shall provide the Executive with a non-pensionable car allowance of
£1,040 gross per month payable monthly in arrears (£12,500 annually), together
with payment of salary pursuant to clause 7. Full details are contained in the
Perk Car Policy which is available on the Group intranet site. The Company
reserves the right to review and amend these policies at any time. It is a
condition of the Executive’s employment that the Executive either (i) retains a
current full driving licence (valid in the UK) and complies with the rules of
the prevailing Perk Car Policy or (ii) secures an alternate means of commuting
to the Company’s headquarters or other locations as may be necessary for the
employment. If the Executive fails to comply with these rules, the Company
reserves the right to dismiss the Executive immediately without compensation in
accordance with the Company’s Disciplinary Policy and Procedures.

 

Virgin Media Limited Executive Service Agreement    Page 7 of 24



--------------------------------------------------------------------------------

11 EXPENSES

The Company shall reimburse or procure that the Executive is reimbursed all
expenses properly incurred in accordance with the Company’s Travel and Expenses
policy in force from time to time and available on the Group intranet site or
from the People Team.

 

12 ANNUAL LEAVE

 

12.1 The Executive is entitled to 25 days holiday with pay every calendar year
in addition to bank and other public holidays rising to 28 days after five
years’ continuous service. The Company’s holiday year runs from 1 January to 31
December.

 

12.2 The Company may refuse to allow the Executive to take holiday in
circumstances where it would be inconvenient to the business (including bank or
public holidays). The Company reserves the right to refuse holiday (including
holiday that has previously been approved) up to and including the day before
the holiday is due to be taken. In such circumstances the Company will however
attempt to give as much notice as reasonably possible.

 

12.3 If either party serves notice to terminate the employment the Company may
require the Executive to take any accrued but unused holiday entitlement during
the notice period (whether or not the Company has exercised its rights under
clause 23.2).

 

12.4 In all other respects unless detailed above, the Executive is subject to
the terms of the Company’s annual leave policy which is available on the Group
intranet site or from the People Team.

 

13 ILLNESS

 

13.1 If the Executive is absent from work due to sickness or injury, the
Executive may be eligible for Company sick pay, which is payable at the
Company’s absolute discretion. Subject to this discretion and provided the
Executive complies with the Sickness Absence Policy requirements, the Executive
will be paid according to the Executive’s normal basic salary rate. Further
details are set out in the Company’s Sickness Absence Policy which is available
on the Group intranet site or can be obtained from the People Team.

 

13.2 If the Executive is incapable of performing his duties by reason of injury
sustained wholly or partly as a result of negligence, nuisance or breach of any
statutory duty on the part of a third party and the Executive recovers an amount
by way of compensation for loss of earnings from that third party, he shall
immediately pay that part of such amount to the Company which relates to loss of
earnings for the period during which he was paid by the Company but unable to
perform his duties under the Agreement.

 

13.3

The Company shall be entitled to require the Executive to undergo examinations
from time to time by a medical adviser appointed or approved by the Company and
the

 

Virgin Media Limited Executive Service Agreement    Page 8 of 24



--------------------------------------------------------------------------------

 

Executive authorises the medical adviser and/or will provide such consents as
are necessary to disclose to the Company the results of such examinations.

 

14 RESTRICTIONS DURING EMPLOYMENT

 

14.1 Except as provided in clause 14.4, the Executive shall not during his
employment with the Company and warrants to the Company that as at the date of
this agreement he is not (save as a representative of the Company or with the
prior written approval of the Chief Executive Officer) whether directly or
indirectly, paid or unpaid, be engaged or concerned in the conduct of, be or
become an employee, agent, partner, consultant or director of or assist or have
any financial interest in any other actual or prospective business or profession
which is similar to or in competition with the business carried on by any Group
Company or which may reasonably be thought by the Company to interfere, conflict
or compete with the proper performance of the Executive’s obligations to the
Group. Except as provided in clause 14.4, the Executive may not hold any office
as a director or chairman of another company without the prior written consent
of the Company. In any event, the Executive may not be the chairman of a FTSE
100 company or be a non-executive director of more than one such company.

 

14.2 The Executive shall be permitted to hold shares or securities of a company
any of whose shares or securities are quoted or dealt in on any recognised
investment exchange provided that any such holding shall not exceed one per cent
of the issued share capital of the company concerned and is held by way of bona
fide investment only (“Investment”).

 

14.3 The Executive shall disclose to the Company any matters relating to his
spouse or civil partner (or anyone living as such), their children,
stepchildren, parents or any trust or firm whose affairs or actions he controls
which, if they applied to the Executive, would contravene clauses 14.1 or 14.2
to the extent that he has actual knowledge of such matters.

 

14.4 The Executive is presently a director serving on the board of directors of
Caucasus Protected Area Fund, a not-for-profit corporation. The Company agrees
that the Executive may serve in such capacity until as otherwise notified,
provided that such position will not distract him from attention to the
Company’s business, and any and all out-of-town meetings, travel and related
activities will be described in advance email to the Chief Executive Officer of
VMI and will be conducted on the Executive’s own time, using whole or partial
vacation days as necessary.

 

15 INTELLECTUAL PROPERTY

 

15.1 “Intellectual Property Rights” means any patents, trade marks, service
marks, design rights, registered designs, applications for any of the foregoing,
copyright, database rights, know-how and other similar rights or obligations
whether registrable or not in any country.

 

Virgin Media Limited Executive Service Agreement    Page 9 of 24



--------------------------------------------------------------------------------

15.2 The parties agree that any Intellectual Property Rights in any material or
invention that the Executive creates (or participates in creating) in the course
of business (“Company IPR”) shall vest in the Company.

 

15.3 The Executive hereby assigns to the Company with full title guarantee and,
when appropriate, by way of future assignment, all his rights in the Company IPR
for the full term thereof throughout the world. The Executive must complete
whatever documents or take whatever action the Company may request from time to
time, both during and after the termination of the Executive’s employment, to
obtain any applicable registrations and to confirm that all Company IPR vests in
the Company.

 

15.4 The Executive waives all moral rights (whether arising under Chapter IV of
the Copyright, Designs and Patents Act 1988 or otherwise, to the extent
permissible under law) in works to which clause 15.2 applies.

 

15.5 The Executive hereby irrevocably appoints the Company to be his attorney in
his name and on his behalf to execute and do any such instrument or thing and
generally to use his name for the purpose of giving to the Company or its
nominee the full benefit of this clause.

 

16 CONFIDENTIALITY

 

16.1 Without prejudice to his common law duties, the Executive shall not (save
in the proper course of his duties, as required by law or as authorised by the
Company) use or communicate to any person (and shall prevent the use or
communication of) any trade or business secrets or confidential information of
or relating to any Group Company (including but not limited to details of actual
or potential customers, employees, consultants, suppliers, designs, products,
product applications, trade arrangements, terms of business, customer
requirements, operating systems, sales information, marketing information or
strategies, manufacturing processes, software, disputes, commission or bonus
arrangements, pricing and fee arrangements and structures, business plans,
financial information, inventions, research and development activities, personal
or sensitive personal data and anything marked or treated as confidential) which
he creates, develops, receives or obtains while in the service of any Group
Company. This restriction shall continue to apply after the termination of the
Executive’s employment howsoever arising without limit in time.

 

16.2 Reference to confidential information in this clause 16 shall not include
information which is in the public domain at the time of its disclosure or which
comes into the public domain after its disclosure otherwise than by reason of a
breach of this agreement, information which was already demonstrably known to
the receiving party at the date of disclosure and had not been received in
confidence from the Company or information which is required to be disclosed as
a matter of law. It shall include information in the public domain for so long
as the Executive is in a position to use such information more readily than
others who have not worked for the Company.

 

16.3

During his employment the Executive shall not make (other than for the benefit
of the Company) any record (whether on paper, computer memory, disc or
otherwise)

 

Virgin Media Limited Executive Service Agreement    Page 10 of 24



--------------------------------------------------------------------------------

 

relating to any matter within the scope of the business of any Group Company or
their customers and suppliers or concerning its or their dealings or affairs or
(either during his employment or afterwards) use such records (or allow them to
be used) other than for the benefit of the relevant Group Company. All such
records (and any copies of them) shall belong to the relevant Group Company and
shall be handed over to the People Director by the Executive on the termination
of his employment or at any time during his employment at the request of the
Company.

 

16.4 The Executive shall not during his employment either directly or indirectly
publish any opinion, fact or material on any matter within the scope of the
business of any Group Company (whether confidential or not) without the prior
written approval of the General Counsel or Chief Executive Officer.

 

16.5 Nothing in this clause shall prevent the Executive from disclosing
information which he is entitled to disclose under the Public Interest
Disclosure Act 1998 provided that the disclosure is made in the appropriate way
to an appropriate person having regard to the provisions of the Act and he has
first fully complied with the Company’s procedures relating to such disclosures.

 

17 DATA PROTECTION

 

17.1 In accordance with the Data Protection Act 1998, the Group will hold and
process the information it collects relating to the Executive in the course of
the Executive’s employment for the purposes of employee administration,
statistical and record keeping purposes. This may include information relating
to the Executive’s physical or mental health. Some of the Executive’s
information may be processed outside the European Economic Area. Such
information will be treated confidentially and will only be available to
authorised persons.

 

17.2 When dealing with data relating to the Company’s business, the Executive is
required to comply with the Company’s Data Protection Policy as in effect from
time to time, which can be obtained from the Group Compliance Officer. In
connection with any litigation, investigation or government proceeding, the
Executive may be required to appear as a witness, be deposed and/or sign
affidavits. In addition, the Executive’s e-mail accounts used for any business
purpose may be subject to search, in accordance with applicable law.

 

18 DEDUCTIONS FROM SALARY

The Company reserves the right at any time during the Executive’s employment, or
on termination of this Agreement to deduct from salary any overpayment made
and/or monies owed to the Company by the Executive. This includes but is not
limited to:

 

  •  

any excess holiday;

 

  •  

outstanding loans;

 

  •  

advances;

 

Virgin Media Limited Executive Service Agreement    Page 11 of 24



--------------------------------------------------------------------------------

  •  

relocation costs;

 

  •  

monies owed to the Company in connection with any Company car, including parking
fines and any related administration costs for which the Executive is
responsible and which are incurred in a vehicle provided by the Company (either
company vehicle or hire car) whilst in the Executive’s control; and

 

  •  

the cost of repairing any damage or loss to property provided by the Company.

This clause will not apply to any sums or benefits due to the Executive by
virtue of the Executive’s membership of the Company Pension Plan.

 

19 HEALTH AND SAFETY

The Company is committed to ensuring, so far as reasonably practicable, that the
workplace of every employee is safe, does not pose a risk to health and does not
cause damage to the environment. The Executive is therefore required to
familiarise himself with the responsibilities as outlined in the current
Company’s Health and Safety Policy, Environment Policy, Safety Standards booklet
(NT PO90) and Safety Information Sheets. The current version is available on the
Group intranet site or can be obtained from the Health and Safety Group.

 

20 ENTITLEMENT TO WORK IN THE UK

The Executive’s employment is conditional upon the Executive being legally
entitled to live and work in the UK. The Company will use commercially
reasonable efforts to facilitate procurement of (and renewal of) a work permit
or other permit for the Executive but the Executive must comply with the
relevant terms and conditions thereof. If the Executive’s status changes and the
Executive is no longer entitled to live or work in the UK (provided that such
change is beyond the control of the Executive), the Executive’s employment will
be terminated without notice or Payment in Lieu of notice.

 

21 MONITORING

The Executive acknowledges that the Company may monitor messages sent and
received via email, SMS, the Internet and voicemail systems to ensure that the
Executive is complying with the Company’s policy for use by its employees of
these systems.

 

22 TERMINATION OF EMPLOYMENT

 

22.1 The Company may at any time and in its absolute discretion (whether or not
any notice of termination has been given by the Company or the Executive under
clause 2 above) terminate the Executive’s employment with immediate effect and
make a payment in lieu of notice. This payment shall comprise the Executive’s
basic salary (at the rate payable when this option is exercised) together with
the following benefits to the extent that they would have been paid during the
notice period:

 

Virgin Media Limited Executive Service Agreement    Page 12 of 24



--------------------------------------------------------------------------------

  •  

car allowance

 

  •  

company pension contributions (subject to the Executive making his contribution)

 

  •  

premium equivalent to the private medical monies paid by the Company

and shall be subject to deductions for income tax and national insurance
contributions as appropriate (the “Payment in Lieu”). The Executive will not,
under any circumstances, have any right to payment in lieu unless the Company
has exercised its option to pay in lieu of notice.

 

22.2 The Company may pay any sums due under this clause as one lump sum or in
instalments over the period until the date on which notice, if it had been
served, would have expired. If the Company chooses to pay in instalments the
Executive is obliged to seek alternative income over the relevant period and to
disclose the gross amount of any such income and any relevant ancillary benefits
to the Company. The instalment payments shall then be reduced by the amount of
such income.

 

22.3 The employment of the Executive may be terminated by the Company without
notice or payment in lieu of notice if the Executive:

 

  22.3.1 is guilty of any serious misconduct (including but not limited to any
such act set out within the Company’s disciplinary policy from time to time or
in any code of conduct) or any other conduct which affects or is likely to
affect prejudicially the interests of any Group Company to which he is required
to render services under this Agreement;

 

  22.3.2 fails or neglects efficiently and diligently to discharge his duties or
commits any serious or repeated breach or non-observance by the Executive of any
of the provisions contained in this Agreement;

 

  22.3.3 has an interim receiving order made against him, becomes bankrupt or
makes any composition or enters into any deed of arrangement with his creditors;

 

  22.3.4 is convicted or charged with any arrestable criminal offence (other
than an offence under road traffic legislation in the United Kingdom or
elsewhere for which a fine or non-custodial penalty is imposed);

 

  22.3.5 is disqualified from holding office in another company by reason of an
order of a court of competent jurisdiction;

 

  22.3.6 shall become of unsound mind or become a patient under the Mental
Health Act 1983;

 

  22.3.7 is convicted of an offence under the Criminal Justice Act 1993 in
relation to insider dealings or under any other present or future statutory
enactment or regulations relating to insider dealings;

 

Virgin Media Limited Executive Service Agreement    Page 13 of 24



--------------------------------------------------------------------------------

  22.3.8 is in violation of the rules and regulations of the U.S. Securities and
Exchange Commission or relevant U.S. securities laws, or the rules and
regulations of the NASDAQ Exchange or any other exchange on which any Group
Company’s securities may be listed;

 

  22.3.9 ceases to be an officer of the Company otherwise than at the request of
the Company;

 

  22.3.10 is no longer legally entitled to live and/or work in the UK (for
reasons beyond the control of the Executive);

 

  22.3.11 does anything (in the course of his duties or otherwise) which (in the
reasonable opinion of the Company) does actually or might reasonably be expected
to bring himself or any Group Company into disrepute; and/or

 

  22.3.12 acts in a way which is in the reasonable opinion of the Company
materially adverse to the interests of the Company.

 

22.4 Any delay by the Company in exercising such right to terminate shall not
constitute a waiver thereof.

 

22.5 Notwithstanding anything to the contrary in this Agreement, the Company may
assign the Executive’s employment to Virgin Media Inc. (or its successor) or
another Group Company reasonably comparable or superior to the Company within
the overall corporate structure and such assignment will not constitute
termination of employment hereunder and the Executive agrees to execute any and
all documents necessary or reasonable to accomplish the foregoing.

 

23 SUSPENSION AND GARDEN LEAVE

 

23.1 The Company may suspend the Executive on full pay to allow the Company to
investigate any complaint made against the Executive in relation to his
employment with the Company.

 

23.2 Provided that the Executive continues to enjoy his full contractual
benefits and receive his pay in accordance with this Agreement (provided,
however, that consideration for a bonus under clause 7.4 and 7.5 is at the
discretion of the Compensation Committee), the Company may in its absolute
discretion do all or any of the following during the notice period or any part
of the notice period, after the Executive or the Company has given notice of
termination to the other, without breaching this Agreement or incurring any
liability or giving rise to any claim against it:

 

  23.2.1 exclude the Executive from the premises of the Group;

 

  23.2.2 require the Executive to carry out only specified duties (consistent
with his status, role and experience) or to carry out no duties;

 

Virgin Media Limited Executive Service Agreement    Page 14 of 24



--------------------------------------------------------------------------------

  23.2.3 announce to any or all of its employees, suppliers, customers and
business partners that the Executive has been given notice of termination or has
resigned (as the case may be);

 

  23.2.4 prohibit the Executive from communicating in any way with any or all of
the suppliers, customers, business partners, employees, agents or
representatives of the Group until his employment has terminated except to the
extent he is authorised to do so by his manager in writing;

 

  23.2.5 require the Executive to resign his directorship of any Group Company;
and/or

 

  23.2.6 require the Executive to comply with any other reasonable conditions
imposed by any Group Company.

The Executive will continue to be bound by all obligations (whether express or
implied) owed to the Company under the terms of the Agreement or as an employee
of the Company.

 

23.3 The Executive will not, without the prior written consent of the General
Counsel or Chief Executive Officer, be employed by or provide services to any
other person, firm or organisation whether paid or unpaid save as previously
permitted during the notice period.

 

24 TERMINATION AND RETURN OF COMPANY PROPERTY

 

24.1 Upon the termination of this Agreement by whatever means the Executive
shall:

 

  24.1.1 immediately resign from his office as a director of the Company and
from such offices held by him in any Group Company without claim for
compensation; and

 

  24.1.2 immediately deliver to the Company all credit cards, keys, computer
media and other property, in whatever form, of or relating to the business of
any Group Company which may be in his possession or under his power or control.

 

24.2 If the Executive fails to comply with clause 24.1.1 above the Company is
hereby irrevocably authorised to appoint some person in his name and on his
behalf to sign and complete any documents or do any thing necessary to give
effect to this clause.

 

24.3 The Executive shall not, without the consent of the General Counsel or
Chief Executive Officer at any time after the termination of this Agreement
represent himself still to be connected with any Group Company.

 

25 RECONSTRUCTION OR AMALGAMATION

If the employment of the Executive under this Agreement is terminated by reason
of the liquidation of the Company for the purpose of reconstruction or
amalgamation and the Executive is offered employment with any concern or
undertaking resulting from

 

Virgin Media Limited Executive Service Agreement    Page 15 of 24



--------------------------------------------------------------------------------

the reconstruction or amalgamation on terms and conditions not less favourable
than the terms of this Agreement then the Executive shall have no claim against
any Group Company in respect of the termination of his employment under this
Agreement.

 

26 RESTRICTIONS AFTER EMPLOYMENT

 

26.1 Definitions

In this clause the following words shall have the following meanings:

“Area”

the area constituting the market of any Relevant Group Company for the Services
and the Products in the period of twelve (12) months prior to the Termination
Date and with which area the Executive was materially concerned at any time
during the said period of twelve (12) months;

“Customer”

any Person to whom any Relevant Group Company supplied the Services and the
Products for business use during the twelve (12) months preceding the
Termination Date and with whom at any time during such period the Executive was
materially concerned or had personal contact in the course of his employment;

“Key Employee”

any person who immediately prior to the Termination Date was an employee or
consultant of any Relevant Group Company occupying a senior or managerial
position who was likely to be:

 

  (i) in possession of confidential information belonging to any Relevant Group
Company; or

 

  (ii) able to influence the customer relationships or trade connections of any
Relevant Group Company,

with whom the Executive worked closely at any time during the period of twelve
(12) months prior to the Termination Date;

“Person”

includes any company, firm, organisation or other entity;

 

Virgin Media Limited Executive Service Agreement    Page 16 of 24



--------------------------------------------------------------------------------

“Products”

products which are competitive with those supplied by any Relevant Group Company
in the 12 months prior to the Termination Date and with the supply of which the
Executive was materially concerned at any time during the said 12 months;

“Prospective Customer”

any Person with whom any Relevant Group Company had negotiations or discussions
regarding the possible supply of the Services and or the Products for business
use during the 12 months immediately preceding the Termination Date and with
whom at any time during such period the Executive was materially concerned or
had personal contact in the course of his employment;

“Relevant Group Company”

any Group Company (and, if applicable, its predecessors in business) for which
the Executive performed services or in which he held office at any time during
the 12 months prior to the Termination Date;

“Services”

services which are competitive with those supplied by any Relevant Group Company
in the 12 months prior to the Termination Date and with the supply of which the
Executive was materially concerned at any time during the said 12 month period;

“Supplier”

any Person who was a supplier of services or goods to the Relevant Group Company
in connection with business use for the operation of the business (as opposed to
the administrative support of such operation) in the 12 months prior to the
Termination Date and with which the Executive was materially concerned or had
personal contact at any time during the said 12 months period; and

“Termination Date”

the date on which the employment terminates.

 

26.2 The Executive covenants to the Company (for itself and as trustee for each
Group Company) that:

 

  26.2.1 Non-competition

the Executive shall not for a period of 12 months from the Termination Date in
the Area and in competition with any Relevant Group Company directly or
indirectly be engaged, interested or concerned:

 

  (a) in any business which provides the Products and the Services; and

 

Virgin Media Limited Executive Service Agreement    Page 17 of 24



--------------------------------------------------------------------------------

  (b) with the supply of the Products and the Services to any Customer or
Prospective Customer.

For this purpose, the Executive is concerned in a business if:

 

  (i) he carries it on as principal or agent; or

 

  (ii) he is a partner, director, employee, secondee, consultant or agent in, of
or to any Person who carries on the business; or

 

  (iii) subject to clause 14 above, he has any direct or indirect financial
interest (as shareholder or otherwise) in any Person who carries on the
business.

 

  26.2.2 Non-solicitation

the Executive shall not for a period of twelve (12) months from the Termination
Date and in competition with any Relevant Group Company directly or indirectly:

 

  (a) canvass or solicit business from, approach or endeavour to entice away any
Customer or Prospective Customer in respect of the supply of the Products and
the Services;

 

  (b) seek to do business or deal with any Customer or Prospective Customer in
the Area in respect of the supply of the Products and the Services;

 

  (c) canvass or solicit business from, make an approach to or endeavour to
entice away any Supplier of any Relevant Group Company;

 

  (d) accept employment with or act as consultant for any Customer or
Prospective Customer.

 

  26.2.3 Non-poaching

the Executive shall not for a period of twelve (12) months after the Termination
Date solicit the employment or engagement of any Key Employee in a business
which is in competition with any Relevant Group Company (whether or not such
person would breach their contract of employment or engagement by reason of
their leaving the service of the business in which they work).

 

26.3 The restrictions in this clause are considered by the parties to be
reasonable and the validity of each sub-clause shall not be affected if any of
the others is invalid. If any of the restrictions are void but would be valid if
some part of the restriction were deleted, the restriction in question shall
apply with such modification as may be necessary to make it valid.

 

Virgin Media Limited Executive Service Agreement    Page 18 of 24



--------------------------------------------------------------------------------

26.4 The Executive acknowledges that the provisions of this clause are no more
extensive than is reasonable to protect the Relevant Group Company.

 

26.5 If the Executive is suspended from work under the provisions of clause 23.1
or sent on Garden Leave under clause 23.2, the Company may, at its sole
discretion, agree that the period of time during which the non-competition
restriction contained in clause 26.2.1 is enforceable, starts to run from the
date of the suspension or date when the Executive was sent on Garden Leave, and
not from the Termination Date.

 

26.6 The Executive acknowledges that each and every restriction contained within
this clause is intended by the parties to apply after the Termination Date
whether termination is lawful or otherwise. The restrictions, which are
acknowledged to be ancillary in nature, will apply even where the termination
results from a breach of a provision within this Agreement.

 

26.7 The Executive will (at the request and cost of the Company) enter into a
direct agreement with any Group Company under which he will accept restrictions
corresponding to the restrictions contained in this clause (or such as will be
appropriate in the circumstances) in relation to such Group Company.

 

27 SEVERABILITY

If any of the provisions of this Agreement become invalid or unenforceable for
any reason by virtue of applicable law the remaining provisions shall continue
in full force and effect and the Company and the Executive hereby undertake to
use all reasonable endeavours to replace any legally invalid or unenforceable
provision with a provision which will promise to the parties (as far as
practicable) the same commercial results as were intended or contemplated by the
original provision.

 

28 THIRD PARTIES

 

28.1 Any Group Company shall have the right to enforce the provisions of this
Agreement pursuant to the Contracts (Rights of Third Parties) Act 1999.

 

28.2 Save as provided in clause 28.1 above, a person who is not a party to this
Agreement shall have no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any provision of this Agreement.

 

29 NOTICES

 

29.1

Any notice required or permitted to be given under this Agreement shall be given
in writing delivered personally or sent by first class post pre-paid recorded
delivery (air mail if overseas) or overnight courier or by facsimile to the
party due to receive such notice, in the case of the Company, to: Virgin Media
Limited, Media House, Bartley Wood Business Park, Hook, Hampshire, RG27 9UP and
marked for the attention of the Chief People Officer with a copy to the General
Counsel at the same address and, in the case of the Executive, such address as
he may have notified to the Company in

 

Virgin Media Limited Executive Service Agreement    Page 19 of 24



--------------------------------------------------------------------------------

 

accordance with this clause or such address as may be included in the Group’s
payroll system.

 

29.2 Any notice delivered personally or by overnight courier shall be deemed to
be received when delivered to the address provided in this Agreement and any
notice sent by pre-paid recorded delivery post shall be deemed (in the absence
of evidence of earlier receipt) to be received 2 days after posting and in
proving the time of despatch it shall be sufficient to show that the envelope
containing such notice was properly addressed, stamped and posted. A notice sent
by facsimile shall be deemed to have been received on receipt by the sender of
confirmation in the transmission report that the facsimile had been sent.

 

30 STATUTORY INFORMATION

Schedule 2 to this Agreement sets out information required to be given to the
Executive by the Employment Rights Act 1996.

 

31 MISCELLANEOUS

 

31.1 This Agreement is governed by and shall be construed in accordance with the
laws of England and Wales.

 

31.2 The parties to this Agreement submit to the exclusive jurisdiction of the
English courts.

 

31.3 Subject to the terms of the DGC Employment Agreement for the period prior
to 1 January 2011 and to the terms of the Letter Agreement, this Agreement
contains the entire understanding between the parties and supersedes all
previous agreements and arrangements (if any) relating to the employment of the
Executive by the Company (which shall be deemed to have been terminated by
mutual consent).

 

31.4 This Agreement may be executed by counterparts, which together shall
constitute one agreement. Either party may enter into this Agreement, by
executing a counterpart and this Agreement shall not take effect until it has
been executed by both parties. Delivery of an executed counterpart of a
signature page by facsimile shall take effect as delivery of an executed
counterpart of this Agreement provided that the relevant party shall give the
other the original of such page as soon as reasonably practicable thereafter.

 

32 CHANGES TO TERMS AND CONDITIONS

The Company reserves the right to amend the Executive’s terms set out within
this Agreement and policies from time to time. The Executive will be given not
less than four weeks notice of any such change. The Executive will be deemed to
have accepted these changes should the Company have received no objection before
the end of the four week period.

 

Virgin Media Limited Executive Service Agreement    Page 20 of 24



--------------------------------------------------------------------------------

SCHEDULE 1

Statement of Particulars Pursuant to the Employment Rights Act 1996

 

1 The Executive’s period of continuous employment commenced on 26 May, 2006. The
Executive’s employment as a lawyer with VMI counts as part of the Executive’s
continuous employment with the Company.

 

2 The Executive will be contracted into the Second State Pension unless the
Executive opts to contract out.

 

3 The Company’s policies and procedures on disciplinary and grievance matters
are available on the Company’s intranet and/or from the People Team (insofar as
they are not varied by this Agreement). The policies constitute Company
guidelines and do not form any part of the Service Agreement. Any grievance
which the Executive wishes to exercise should be raised in writing with the
Chief Executive Officer unless the grievance involves the Chief Executive
Officer in which case the grievance should be raised in writing in the first
instance with the Chief People Officer. Any disciplinary action taken by the
Company will be dealt with by the Chief Executive Officer or such other person
as may be directed by the Chief People Officer. The Company reserves the right
to substitute persons at a senior level within the Company to conduct any aspect
of the disciplinary or grievance procedure should it be appropriate. If the
Executive is dissatisfied with any disciplinary decision or any decision to
dismiss him, he can within five (5) working days of that decision appeal to the
Company (unless the Executive is notified in any separate communication of the
person to whom he may appeal) whose decision shall be final and binding.

 

4 The Executive may be required to work overseas for periods when reasonably
required. In such circumstances, the terms of the International Assignment
Policy will apply which is available from the Company upon request.

 

5 The Company is not a party to any collective agreement which affects the
Executive’s employment.

 

Virgin Media Limited Executive Service Agreement    Page 21 of 24



--------------------------------------------------------------------------------

SCHEDULE 2

Certificate of Compliance

I have read and understand the Code of Conduct and have complied and will
continue to comply with it (together with any other Codes or policies that may
apply to my role from time to time). I have not acted in any way contrary to the
best interests of the Company. Any exceptions to the Code of Conduct (and any
other policies) and disclosures required by the Code and such policies are set
forth below:

I will promptly report the details of any future non-compliance with the
above-mentioned Code (and any associated policies) to my immediate manager so
that its extent and significance can be considered.

 

Dated:  

 

Signed:  

 

  Scott G Dresser

 

Virgin Media Limited Executive Service Agreement    Page 22 of 24



--------------------------------------------------------------------------------

SCHEDULE 3

[INTENTIONALLY OMITTED]

 

Virgin Media Limited Executive Service Agreement    Page 23 of 24



--------------------------------------------------------------------------------

IN WITNESS whereof this document has been duly executed as a Deed the day and
year first before written.

 

EXECUTED and DELIVERED as a

DEED by VIRGIN MEDIA LIMITED

acting by

 

}

 

    /s/    Robert Gale

    }            Robert Gale, Director  

in the presence of:-

 

Signed:  

    /s/    Charlene Blay

Name:  

        Charlene Blay

Address:  

        [Address]

 

 

Occupation  

        Personal Assistant

 

EXECUTED and DELIVERED as a

DEED by SCOTT G. DRESSER

 

}

 

    /s/    Scott Dresser

    }    

in the presence of:-

 

Signed:  

    /s/    Bryan Hall

Name:  

        Bryan Hall

Address:  

        [Address]

 

 

Occupation  

        Attorney

 

Virgin Media Limited Executive Service Agreement    Page 24 of 24